Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 5, 2018

                                    No. 04-18-00507-CV

                       IN THE INTEREST OF R.G.M.R. A CHILD,

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-01101
                           Honorable Peter Sakai, Judge Presiding


                                       ORDER
       In this accelerated appeal of the June 22, 2018 order terminating Appellant father’s
parental rights, Appellant’s brief was due to be filed with this court on August 30, 2018. See
TEX. R. APP. P. 38.6(a). After the extended due date, Appellant father filed a motion for a
twenty-day extension of time to file Appellant’s brief until September 19, 2018.
        Appellant’s motion is GRANTED. Appellant father’s brief is due on September 19,
2018.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court